Citation Nr: 1229715	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  11-04 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel







INTRODUCTION

The Veteran served on active duty from April 1941 to November 1943.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by a special expedited processing unit ("Tiger Team") of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This decision, in pertinent part, determined that new and material evidence had not been submitted to reopen a previously denied service connection claim for arteriosclerotic heart disease (previously claimed as coronary artery disease with chronic congestive heart failure, status post myocardial infarction and coronary artery bypass graft secondary to the service-connected malaria).  The Board has recharacterized the disability for which service connection is currently being sought as "heart disease."  The claim is now under the jurisdiction of the RO located in Detroit, Michigan.  

The Board, in May 2012, found that new and material evidence had been received to reopen the previously denied claim of service connection for heart disease.  The claim, then reopened, was remanded for additional development of the evidence.  The Board finds that VA has substantially complied with its May 2012 remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  This development having been completed, the Veteran's claims folder is again before the Board for appellate consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, heart disease is etiologically due to service-connected chronic post traumatic stress disorder (PTSD).  

CONCLUSION OF LAW

Heart disease is proximately due to service-connected chronic PTSD.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision herein to grant service connection for heart disease is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and the implementing regulations.

The Veteran contends that he developed heart disease as a result of a service-connected disability.  Therefore, he contends that he is entitled to service connection for heart disease on a secondary basis.  As the Board herein finds the evidence sufficient to grant the claim on a secondary basis, the Board will not further address service connection on a direct basis.  See Robinson v. Mansfield, 21 Vet. App. 545, 559 (2008), aff'd Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (holding that claims that have no support in the record need not be considered by the Board; the Board is not obligated to consider "all possible" substantive theories of recovery).

Disability which is proximately due to or the result of service-connected disease or injury shall be service-connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).





Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Initially, the Board observes that service connection is in effect for chronic PTSD (see August 2010 RO rating decision) and that the medical evidence reflects a current disability of heart disease, as confirmed by the June 2012 VA reviewing medical professional.  Thus, the heart disease constitutes a currently diagnosed disability that may be service connected.

Service treatment records show that psychiatric-related problems, to include psychoneurosis and anxiety, developed during the Veteran's military service (see October 1943 medical record) and the disability has continued to the present (now characterized as chronic PTSD).  Therefore, the claim turns on whether there is an etiological relationship between the service-connected PTSD and the heart disease.

The Veteran did, in response to a June 2012 Supplemental Statement of the Case (SSOC), submit additional argument concerning his claim.  He alleged that he had a "light" heart attack in 1942, on Thanksgiving, while serving in Buna, New Guinea.  He asked VA to attempt to obtain records associated with his being hospitalized at that time.  As the claim is here being granted, the Veteran is not prejudiced by the Board at this time proceeding to its favorable adjudication of his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As noted, the Board in May 2012 determined that new and material evidence had been submitted to reopen the previously denied claim (by the Board in February 2008) of service connection for heart disease.  As ordered by the Board's May 2012 remand, the Veteran's claims folder was to be reviewed by an appropriate VA medical professional to determine the etiology of his heart disease.  In essence, the answer to two posed questions was requested.  One, was it at least as likely as not that the Veteran has heart disease which is the result of his active military service?  Two, was it at least as likely as not that any heart disease shown to be present was caused or aggravated by the Veteran's service-connected malaria, to include the in-service use of quinine for treatment of malaria.  

The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

The claims folder medical review, ordered by the Board's May 2012 remand, took place in June 2012.  This medical review, in the form of a Disability Benefits Questionnaire (DBQ), shows that the reviewing medical professional determined that it was not as least as likely as not that the Veteran's heart disease was the result of his active military service.  As rationale for this opinion, she commented that the Veteran had no documented evidence of coronary artery disease during active service, and that he first developed coronary artery disease many years (2000) following his service separation.  The reviewing physician also determined that it was not at least as likely as not that the Veteran's heart disease was caused by the Veteran's service-connected malaria, to include the in-service use of quinine for malaria treatment.  The rationale for this negative opinion was documented in great detail by the reviewing medical professional.

The June 2012 reviewing medical professional did, however, as set out as part of the DBQ, supply an opinion favorable to the Veteran's instant claim.  She opined that the Veteran's heart disease was at least as likely as not proximately due to or the result of his service-connected psychiatric-based disability.  Specifically, she commented that the preponderance of current scientific medical literature suggests that there is sufficient evidence to support a causal relationship between "chronic stress, SES [socioeconomic status], depression, and social support and development of CAD [coronary artery disease]."  As part of the comprehensively supplied rationale, the reviewing medical professional observed that the Veteran had been diagnosed during his active military service with "[p]sychoneurosis, chronic, severe" in September 1943, and that he was service connected for "[p]sychoneurosis, mixed, anxiety and conversion."  As noted, the RO is presently characterizing the Veteran's service-connected psychiatric disability as "chronic PTSD."  

The reviewing medical professional additionally observed that the Veteran was treated in November 2000 for coronary artery bypass grafting, and when afforded a VA examination in January 2005 the Veteran was taking medication to control his heart disorder.  The reviewer, in summation, opined that the claimed coronary artery disease with chronic congestive heart failure status post coronary artery bypass grafting [now characterized by the Board as "heart disease"] was at least as likely as not proximately due to or the result of the Veteran's service-connected psychiatric disorder.  She mentioned that while the Board's May 2012 remand instructions did not specifically seek such a secondary service connection opinion, after a "thorough review of the entire claims file and the available medical documentation the causal associations between the [V]eteran's service connected mental health condition and the later development of his coronary artery disease was readily apparent to this examiner."  

Resolving all reasonable doubt in the Veteran's favor, the Board determines that the Veteran's heart disease is at least as likely as not etiologically due to his service-connected chronic PTSD.  The June 2012 VA reviewing medical professional laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Also, an opinion to the contrary is not of record.  Therefore, service connection for heart disease is granted.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert at 53. 


ORDER

Entitlement to service connection for heart disease is granted. 



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


